Citation Nr: 9901899	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to increased individual evaluations for 
service connected left and right knee disorders, currently 
rated as 10 percent disabling each.

2.  Entitlement to an increased evaluation for service 
connected vocal cord disorder, described as residuals of 
removal of nodules from the vocal cords, currently rated as 
10 percent disabling.  

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran served two periods of active duty from November 
1989 to September 1992, and December 1995 to August 1996.

This matter comes before the Board of Veterans Appeals 
(Board) from rating decisions of the New Orleans, Louisiana 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


CONTENTION OF APPELLANT ON APPEAL

The appellant contends, in essence, that her left and right 
knee disabilities, and her vocal cord disability are more 
disabling than currently evaluated and that increased ratings 
are warranted.  She asserts knee pain and reports that they 
give way.  In addition, she contends, in essence, that 
service connection for PTSD due to her service during the 
Persian Gulf War, is warranted.  Her representative has 
joined in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against allowance of increased ratings for a left 
knee; right knee; and a vocal cord disorder, each currently 
rated at 10 percent disabling.  It is further the decision of 
the Board that the veteran has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that claim for entitlement to 
service connection for PTSD is well grounded, and the claim 
is accordingly denied.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Residuals of the appellants service connected left and 
right knee disorders are currently manifested by subjective 
complaints of problems going up and down stairs due to her 
bilateral knee pain.  The knees have locked and given away in 
the past.  

3.  Objective clinical evidence of record indicated a full 
range of motion (ROM) with some crepitus on motion.  There 
was medial lateral collateral ligament laxity; negative 
McMurray, Lachman, and anterior draw signs.  There was no 
swelling; gross deformity; or muscle spasms.  X-rays noted 
both knees were normal according to the radiologist.  The 
medial examiner opined that early degenerative joint disease 
of the patellar was indicated.  The diagnosis was 
chondromalacia of the patellar bilaterally.  

4.  Slight knee impairment of each knee, but no more, has 
been demonstrated; arthritis, if present, has not resulted in 
limitation of motion.

5.  Residuals of the appellants service connected vocal 
cords disorder are currently manifested by subjective 
complaints of hoarseness.  Nodules were discovered on her 
vocal cords and removed in March or April 1996.  She attended 
speech therapy at EENT Hospital, and was treated at the VA 
for hoarseness.  

6.  Objective clinical evidence of record indicated the oral 
pharynx was clear, and the vocal cords moved normally but 
were slightly scared.  The rest of the exam was normal. The 
diagnosis was hoarseness secondary to surgical removal of 
nodules from the vocal cords.  Nodules were not currently 
demonstrated, nor was thickening of the cords or pre-
malignant change denoted.

7.  Slight chronic laryngitis, with benign neoplasms of the 
vocal cords, but no more, has been demonstrated.

8.  The service medical records are negative for any 
psychiatric complaints or treatment in service.  

9.  The evidence of record does not indicate that the veteran 
engaged in combat.  There are no combat awards or 
commendations of record.

10.  The medical evidence of record fails to establish that 
the veteran has a current, clear medical diagnosis of PTSD.

11.  The veterans claim of service connection for PTSD is 
not plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for individual ratings in excess of 10 
percent for a left knee and right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5256, 5257, 5259, 5260 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) (Precedent Opinion of the General Counsel of the 
VA).

2.  The criteria for an evaluation in excess of 10 percent 
for a vocal cord disorder are not met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes (DC) 6516, 6820. 
(1998) 

3.  The claim for entitlement to service connection for PTSD 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings; left and right knee disorder

The appellant's assertions, as to this issue, constitute 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a), requiring the VA to fulfill the statutory duty to 
assist the veteran in developing all facts relevant to the 
claim.  Proscelle  v. Derwinski, 2 Vet. App. 629, 632 (1992). 
A claim that a service-connected disorder has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to increase in severity.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992). The Board is 
satisfied that all relevant facts have been properly 
developed to comply with the duty to assist and that the 
evidentiary record is sufficient in scope and in depth for a 
fair, impartial, and fully informed appellate decision.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.102 (1998); Gilbert v. Derwinski 1 Vet. App. 49 
(1990). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability ratings is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examinations in August and October 1996.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, § 4.1 (1998). Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (1998).  Separate DCs identify 
the various disabilities. 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3 (1998).

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1998).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

However, current VA regulations provide that if the scheduler 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

Review of the service medical record reveals that the veteran 
complained and was treated on numerous occasions for 
bilateral knee pain.  An arthroscopic procedure was performed 
on the right knee in service.

The separation physical in September 1992 noted bilateral 
patellar crepitus, and patello-femoral syndrome.

In a November 1992 VA examination, the veteran reported 
injuring her knees, in service, while running.  Her knees 
started popping at that time, and gave her a great deal of 
pain which has continued to the present time.  In October 
1992, she had an arthroscopic evaluation of the right knee.  
Chondromalacia of the patella, and patella femoral syndrome 
were noted.

The examiner noted that the bilateral range of motion (ROM) 
of the knees was full.  There was no ligamentous laxity, or 
anterior drawer sign.  Knee jerk test was negative, and there 
was a minimal amount of swelling.  There was tenderness under 
both patellae; the patellae femoral joints; and on the 
patellae femoral compression.  X-rays were negative 
bilaterally.  The diagnosis was patellae femoral syndrome, 
bilaterally.

By rating action in April 1993 service connection for patello 
femoral syndrome,  was granted with a 10 percent rating 
assigned to the right knee, and a non compensable rating 
assigned to the left knee.  

A Board decision in August 1996 confirmed the 10 percent 
rating for a right knee disorder.  It also increased the 
rating for the left knee disorder to a 10 percent evaluation.

In an October1997 VA examination, the veteran reported 
working for the Post Office and having problems going up and 
down stairs due to her bilateral knee pain.  This was mainly 
in the anterior portion of the knee in the patellar area.  
The knees have not locked or given away recently.  

The examiner noted that the bilateral range of motion (ROM) 
was full with some crepitus on motion.  There was medial 
lateral collateral ligament laxity; negative McMurray, 
Lachman, and anterior draw signs.  There was no swelling; 
gross deformity; or muscle spasms.  X-rays noted both knees 
were normal according to the radiologist.  The medical 
examiner opined that early degenerative joint disease of the 
patellar was indicated.  The diagnosis was chondromalacia of 
the patellar bilaterally.

The veterans bilateral knee impairments are individually 
rated under DC 5257, Knee other impairment of, which states 
that Slight recurrent subluxation or lateral instability 
warrants a 10 percent disability rating; Moderate warrants a 
20 percent disability rating; and, Severe warrants a 30 
percent disability rating and is the highest rating under 
this schedular provision.  38 C.F.R. § 4.71a, DC 5257.

In addition, the Board will consider DCs 5256, 5260, and 5261 
for evaluating the  bilateral knee impairment.  The appellant 
does not have ankylosis of his knees; accordingly, an 
increased evaluation under DC 5256 is not warranted.  She 
does have some crepitus and pain on motion, however an 
increased evaluation under DC 5260 or 5261 is not indicated.  
ROM was shown to be full, and flexion and extension were not 
limited on examination.  Consequently an increased evaluation 
under DC 5260 or 5261 is not indicated.  

It is also noted, pursuant to the General Counsel Opinion 
cited above, that separate ratings may be assigned where 
there is instability and arthritis of the knee causing 
different impairment.  In this case, while there has been an 
incidental findings of degenerative changes noted, there is 
no limitation of motion shown.  Moreover, the changes were 
not confirmed by the radiologists report, and a finding of 
service connection is not of record.  For the foregoing 
reasons, therefore, there is no basis for a separate 
compensable rating to be assigned to either knee under the 
provisions for arthritis.  See 38 C.F.R. §§ 4.14, 4.71a 
Code5010-5003.

It is clear from the medical evidence that the appellant has 
some instability of the lateral collateral ligament 
impairment of both knees as evidenced by the October1997 VA 
examination.  Several additional tests, however were 
negative, and thus, overall, the knee impairment is 
characterized as no more than slight.  There was a full range 
of motion, albeit with crepitation, which would be consistent 
with the reported pain in this case.  Significantly, there is 
no evidence of moderate instability and there is no evidence 
of recent locking or giving way of the knees. The veterans 
bilateral knee disability is characterized as slight, and the 
disability would not reasonably qualify for a rating in 
excess of 10 percent.  In short, the Board finds that there 
is no basis for an evaluation in excess of the currently 
assigned individual 10 percent evaluations for each knee.

In reaching the foregoing determination, the Board has 
considered the history of the veterans bilateral knee 
disability, as well as the current clinical manifestations, 
and the effect on the veterans earning capacity and her 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
Functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, but in this case 
the degree of disability is minimal. As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veterans claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.

Furthermore, the Board finds no evidence in the record that 
the schedular criteria are inadequate to evaluate the 
veterans disability. The record does not demonstrate that 
the veterans bilateral knee disability have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), have necessitated frequent 
periods of hospitalization, or otherwise have rendered 
impracticable the application of the regular schedular 
standards. 


Increased rating- vocal cord disorder

The veterans vocal cord disability has been evaluated 
analogously under 38 C.F.R. § 4.97, DC 6820-6516, Neoplasms 
benign, any specified part of the respiratory system, and 
Chronic laryngitis, as follows;

DC 6820, Neoplasms benign, is evaluated under the appropriate 
respiratory analogy.  In this case, impairment in respiratory 
function has not been clinically established.

Under DC 6516, Chronic laryngitis; Hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy warrants a 
30 percent evaluation.  Hoarseness with inflammation of 
cords, or mucous membrane warrants a 10 percent rating.

It is noted, parenthetically, that the rating criteria for 
this disorder changed about 2 months after the claim for 
service connection was filed.  The old and new 
criteria are essentially similar as to DC 6516, and 
application of the old would result in no different 
outcome.  Thus, the new criteria will be discussed as 
they are most applicable to this case.

Review of the evidence of record reveals that the veteran had 
a history of complaints and treatment for hoarseness, sore 
throat, and congestion in service.
She also had a surgical procedure during her second period of 
service to remove nodules on her vocal cords.

In an August 1997 VA examination, it was noted historically 
that, the veteran complained of hoarseness during her second 
period of service. Nodules were discovered on her vocal cords 
and surgically removed in March or April 1996.  She attended 
speech therapy through a National Guard sponsored ENT clinic, 
and was treated at the VA for complaint of hoarseness. 

The examiner noted the oral pharynx was clear with source of 
infection.  Vocal cords moved normally, but were slightly 
scarred.  The rest of the exam was normal.  The diagnosis was 
hoarseness secondary to surgical removal of nodules from the 
vocal cords.

A rating decision in November 1997 granted service connection 
for residuals of removal of nodules from the vocal cords with 
a 10 percent rating assigned.  

The clinical evidence shows the oral pharynx clear, and vocal 
cords moving normally, with slightly scarring.  The evidence 
of record reveals that the appellant may have hoarseness, but 
she does not currently have thickening or nodules of the 
cords, polyps, submucous infiltration, or pre-malignant 
changes.  Her disability  
does not support a finding of Severe impairment as required 
for a 30 percent rating under the criteria of DC 6516.  Thus, 
there is no basis for a schedular increase.

The Board has also considered the provisions of 38 C.F.R. § 
3.321 and finds that an extraschedular rating is not 
warranted at this time.  The appellant has not required any 
recent hospitalization related to her disability.  There is 
no evidence of record that the appellant has been inhibited 
in her ability to work by her disability, beyond that 
contemplated by the regular schedular provisions.

After considering the record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased disability rating at this time for the appellants 
vocal cord disorder on both a schedular and an extraschedular 
basis.  It follows that there is not such a state of 
equipoise between the positive evidence and the negative 
evidence to otherwise permit a favorable determination as to 
this issue.  The appellant may always advance a new claim for 
an increased rating should the impairment associated with 
this disability increase in the future.

PTSD
The threshold question which must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that the claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is one which is meritorious on 
its own or capable of substantiation.  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well-grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), affd sub nom Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, 
the evidentiary assertion as to the claim of service 
connection for PTSD, is beyond the competence of the veteran 
when viewed in the context of the total record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellants military service.  38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, (1992).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the first element, the United States 
Court of Veterans Appeals (Court) has recently held that a 
clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor. Cohen v. Brown, 10 Vet. App. 128.  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).  The Court has held that [w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
consistent with the circumstances, conditions, or hardships 
of [combat] service.  Zarycki v. Brown, 6 Vet.App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(d), (f) (1998). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

The appellant's service medical records are entirely negative 
as to any complaints or treatment for PTSD or other acquired 
psychiatric disorder.  The separation examinations from both 
periods of service are also negative for any psychiatric 
disabilities.

In an August 1997 VA examination, the veteran indicated she 
served in Saudi Arabia during Desert Storm.  She performed 
mostly paperwork.  She reported traumatic events such as 
warnings of Scud missile attacks.  Soldiers would yell, 
gas! gas!.  She would be scared and put on her gas mask.  
These events happened repeatedly and were the most traumatic 
events she experienced.  Her primary difficulties since 
returning home have been an inability to concentrate; poor 
memory; general cognitive dullness; anxiety; and depression.  

The examiner did not note any indications of severe anxiety; 
depression; PTSD; or psychotic symptoms.  The combat exposure 
scale yielded a score of 24 indicating exposure to moderate 
levels of combat.  The Beck depression score was 26 
indicating moderate depression.  The Mississippi Scale score 
was 115 indicating some symptoms of PTSD.  Data from the Skid 
Indicator revealed relative lack of psychological symptoms.  
She did not meet the criteria under DSM-IV for an axis I 
disorder.  

The data indicated that she most probably experienced 
moderate levels of anxiety and depression.  This suggested 
that she most likely met the criteria for dysthymic disorder.  
She scored a 70 on the GAF test indicating mild interpersonal 
and occupational role impairment.  The diagnosis was 
dysthymic disorder.  It was not attributed to service.

Post service medical records include only VA examination 
records.  There are no treatment records of file for an 
acquired psychiatric disorder.  The appellant has contended 
that she was seen by the VA for a near nervous breakdown.  It 
is not indicated that this treatment was for PTSD, and in 
view of no other evidence showing PTSD, an attempt to obtain 
these records does not seem indicated.  

As noted above, service connection for PTSD requires three 
elements:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The veteran does 
not have a current clear diagnosis of PTSD, there is no 
evidence that the veteran engaged in combat, and no valid 
stressor has been reported.  The service records do not 
indicate the receipt of any combat citations, wounds, 
injuries, or traumas. None of the veterans awards indicate 
combat.  Accordingly, the claim must necessarily be denied as 
not well grounded.

Where claims are not well grounded they are incomplete, and 
the VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete her application. 
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this decision, 
and in the statement of the case, as well as in other 
correspondence, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded she has been 
appropriately advised as to the information needed.


ORDER

Entitlement to increased ratings, in excess of 10 percent 
each for; a left knee disorder; a right knee disorder; and, a 
vocal cord disorder are denied.

Entitlement to service connection for PTSD is denied as not 
well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
